SUGARMAN, District Judge.
The application to proceed in forma pauperis is granted.1
The “Motion to Vacate Judgment and Sentence Pursuant to title 28 U.S.C. § •2255” on the ground “[T]hat defendant was arrested without being shown a warrant and was illegally searched by agents of the United States of America[.] (and that) [T]his arrest and search was made in violation of constitutional prohibitions against illegal search and seizure and was therefore illegal,” is denied.
Assuming for purposes of this motion that petitioner was in fact unlawfully arrested and searched and that his property was unlawfully seized, nothing appears in the petition or the files of this court which indicates that such illegal action induced petitioner to plead guilty on October 14, 1955, when he was represented by competent counsel.2

. 28 U.S.C.A. § 1915(a).


. Gonzalez v. United States, 1 Cir., 210 F.2d 825; United States v. Gallagher, 3 Cir., 183 F.2d 342; Hurst v. United States, 10 Cir., 180 F.2d 835; Chadwick v. United States, 5 Cir., 170 F.2d 986; Cohen v. United States, D.C.E.D.Mich., 123 F.Supp. 717.